Priority
The effective filing date for the subject matter defined in the pending claims in this application is 1/15/2019.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figure 18 runtime analysis element 3120 doesn’t match the description of published application paragraphs 178-179. In addition, figure 6 text stating “Convert to tows complement” should be changed to “Convert to twos complement”. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Mishali (U.S. 2021/0365791) is the closest prior art reference to reading upon some, but not all of the independent claim limitations. Mishali disclosed checking the distribution of zero data values in data elements and kernals of data to be processed on an FPGA DNN chip (see figures 1-2). This allows for selecting a normal or sparse training mode. Mishali also disclosed synthesizing hardware configurations for the FPGA DNN chip (see figure 3). However, Mishali failed to teach at least performing a cycle-accurate scheduling operation to obtain cycle counts for forward and backward passes of the dataflow graph.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Dasu et al. (U.S. 2018/0143860), taught an FPGA coprocessor to accelerate CNN functions.
Chung et al. (U.S. 2018/0247190), taught neural network processing on FPGAs.
Chung et al. (U.S. 2020/0193273), taught mixed-precision neural network processing.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183